UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7490


MANETIRONY CLERVRAIN,

                    Plaintiff - Appellant,

             v.

LAWRENCE J. HOGAN; JOHN CASPER WOBENSMITH; BRIAN E. FROSH;
JOHN SONDWED,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:19-cv-00805-GJH)


Submitted: February 18, 2021                                 Decided: February 23, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Manetirony Clervrain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manetirony Clervrain seeks to appeal the district court’s order dismissing pursuant

to 28 U.S.C. § 1915(e), his complaint, which the district court construed as a 42 U.S.C.

§ 1983 complaint. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 20, 2019. Clervrain filed the notice of

appeal on August 1, 2020. * Because Clervrain failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal. We deny all

of Clervrain’s pending motions. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




       *
         For the purpose of this appeal, we assume that the date appearing on the certificate
of service is the earliest date Clervrain could have delivered the notice to prison officials
for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276
(1988).

                                             2